Citation Nr: 9916221	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  98-02 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for acute and subacute 
peripheral neuropathy as a result of exposure to herbicides.

2.  Entitlement to service connection for headaches, to 
include as a result of exposure to herbicides.

3.  Entitlement to service connection for a lipoma/epidermal 
cyst on the neck as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to January 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of April 1997 and 
December 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska, which, in 
pertinent part, denied entitlement to service connection for 
acute and subacute peripheral neuropathy, to include as a 
result of exposure to herbicides; for headaches and for 
lipoma/epidermal cyst on the neck as a result of exposure to 
herbicides. 

In a statement in support of claim dated in September 1997, 
the veteran advanced a claim for chronic obstructive 
pulmonary disease (COPD).  However, that claim was withdrawn 
in writing in the veteran's correspondence received in 
December 1997.  38 C.F.R. § 20.204 (1998).  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam War era from March 1968 to February 1969.

2.  The veteran has been diagnosed with headaches and a 
lipoma/epidermal cyst on the neck squamous.  He was first 
diagnosed acute and subacute peripheral neuropathy many years 
after service, a condition not found on most recent 
examinations.

3.  The veteran has not been diagnosed with a condition among 
the diseases recognized as attributable to Agent Orange under 
applicable regulations.

4.  The veteran has presented no competent medical evidence 
establishing a causal relationship or nexus between acute and 
subacute peripheral neuropathy, headaches or a 
lipoma/epidermal cyst on the neck and exposure to Agent 
Orange, to service or to any service-connected disability.  

5.  A headache disorder clearly and unmistakably preexisted 
service, and did not undergo an increase in basic pathology 
in service.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for acute 
and subacute peripheral neuropathy, headaches and/or a 
lipoma/epidermal cyst on the neck claimed as secondary to 
exposure to Agent Orange are not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991). 

2.  The preexisting headache disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1112, 1153, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Certain diseases manifest to a degree of 10 percent 
within one year after separation from service may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998).  If a condition noted during service is not shown to 
be chronic, then generally a continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under VA case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997). 

However, the initial question in this case is whether the 
veteran has presented well grounded claims for service 
connection.  In this regard, the veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claims are well grounded;" 
that is, the claims must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F. 3d 1464 
(1997). 

Claims as Secondary to Herbicide Exposure

I. Entitlement on a Presumptive Basis

The veteran's service records relate that the veteran had 
active service from March 1968 to February 1969 in the 
Republic of Vietnam.  His military occupational specialty was 
in military police, and the veteran has claimed that he 
escorted convoys in country.

Under the provisions of 38 C.F.R. § 3.309(e), if a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, the diseases set forth in 38 C.F.R. § 
3.309(e), shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of § 3.307(d) are also 
satisfied.  

Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam era and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  
Essentially, service connection may be presumed for residuals 
of exposure to Agent Orange by showing two elements.  First, 
a veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 3.307(a)(6).  Secondly, the veteran must be diagnosed with 
one of the following diseases within certain specified 
periods:

-chloracne or other acneform disease consistent with 
chloracne
-Hodgkin's disease
-multiple myeloma
-non-Hodgkin's lymphoma
-acute and subacute peripheral neuropathy
-porphyria cutanea tarda 
-prostate cancer
-respiratory cancers (cancer of the lung, bronchus, 
larynx, or 
trachea)
-soft-tissue sarcoma (which includes the following:)  
	Adult fibrosarcoma
	Dermatofibrosarcoma protuberans
	Malignant fibrous histiocytoma
	Liposarcoma
	Leiomyosarcoma
	Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma)
	Rhabdomyosarcoma
	Ectomesenchymoma
	Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma)
	Proliferating (systemic) angioendotheliomatosis
	Malignant glomus tumor
	Malignant hemangiopericytoma
	Synovial sarcoma (malignant synovioma)
	Malignant giant cell tumor of tendon sheath
	Malignant schwannoma, including malignant 
schwannoma with 		rhabdomyoblastic 
differentiation (malignant Triton tumor), 	
	glandular and epithelioid malignant schwannomas
	Malignant mesenchymoma
	Malignant granular cell tumor
	Alveolar soft part sarcoma
	Epithelioid sarcoma
	Clear cell sarcoma of tendons and aponeuroses
	Extraskeletal Ewing's sarcoma
	Congenital and infantile fibrosarcoma
	Malignant ganglioneuroma

38 C.F.R. §§ 3.307 (6), 3.309 (e). 

In the case of the claim for acute and subacute peripheral 
neuropathy, the Board notes that a physician in January 1997 
noted that neither the veteran's physical examination nor his 
nerve conduction studies suggested much in the way of a 
diffuse peripheral neuropathy; nerve conduction studies 
performed at that time were consistent, however, with carpal 
tunnel syndrome.  Subsequently, a neuropsychiatric system 
review was performed by a physician's assistant in June 1997, 
apparently without benefit of diagnostic testing or review of 
the prior examination results.  That June 1997 review 
produced an assessment of peripheral neuropathy with onset in 
the mid 1970's according to history then provided by the 
veteran.  The Board notes that the same physician's assistant 
subsequently assessed carpal tunnel syndrome rather than 
peripheral neuropathy in August 1997 progress notes.   

For the purpose of assessing whether a well-grounded claim 
has been submitted in the context of presumptive service 
connection on the basis of exposure to herbicides, the latest 
examination indeed failed to identify the claimed disorder, 
rendering that claim not well grounded.  Notwithstanding, the 
Board additionally observes that Note 2 of Section 3.309 (e) 
provides that "[f]or purposes of this section, the term 
acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset."  Id.  It is plain that whether or not 
the veteran currently suffers from acute and subacute 
peripheral neuropathy, the presence of such a condition some 
thirty years after service is not the disability contemplated 
by the presumption.  Accordingly that claim is not entitled 
to presumptive service connection by virtue of 38 C.F.R. § 
3.309(e).

The "presence of a current disability" prong of the 
analysis of well groundedness is fulfilled with respect to 
the claims for headaches and a lipoma/epidermal cyst on the 
neck.  Notwithstanding, however, the Board further notes that 
such conditions are not among the diseases recognized as 
attributable to Agent Orange under applicable regulations.  
See 38 C.F.R. § 3.309(e).

In light of the above, it is well to observe that the United 
States Court of Veterans Appeals held that in cases in which 
the law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Therefore, as a matter of law, 
the veteran cannot receive the benefit of the provisions of 
38 C.F.R. § 3.309(e) to establish a rebuttable presumption 
that his headaches, acute and subacute peripheral neuropathy 
or his lipoma/epidermal cyst on the neck are service 
connected.  To the extent the law is dispositive of these 
issues, the claims lack legal merit.  Id.


II.  Service Connection Related to Herbicide Exposure on a 
Direct Basis

Notwithstanding the foregoing analysis, the United States 
Court of Appeals for the Federal Circuit determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir.1994); see also McCartt v. West, 12 Vet. App. 164 
(1999).  

Thus, the veteran could establish service connection 
directly.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  Certain other conditions manifest to a 
degree of 10 percent within one year after separation from 
service may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).  If a condition noted 
during service is not shown to be chronic, then generally a 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provision 
of 38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the United States Court of Appeals for Veterans Claims' 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "Court") case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The claimed conditions, a lipoma/epidermal cyst on the neck 
and acute and subacute peripheral neuropathy, were not noted 
in service or at discharge.  Medical evidence does not 
demonstrate the presence of such conditions until many years 
after service.  As will be discussed below, headaches 
preexisted service and are not shown by competent medical 
evidence to have been aggravated by service or associated 
with exposure to herbicides.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "Court") has held that where the 
issue involves medical causation, competent medical evidence 
which indicates that the claim is plausible or possible is 
required to set forth a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The veteran's claims, all as secondary to exposure to Agent 
Orange, for headaches, acute and subacute peripheral 
neuropathy and a lipoma/epidermal cyst on the neck are not 
well-grounded from the perspective that there is no competent 
medical evidence of a nexus to service.  None of the evidence 
of record contains a medical opinion relating any such 
ailment with the veteran's period of service or with any 
exposure to Agent Orange in service or within a year 
thereafter.  

The only documented linkage between any post-service claims 
and the veteran's claimed exposure to Agent Orange are the 
veteran's and his representative's statements.  However, as 
laypersons, neither the veteran nor his representative are 
competent to provide a medical opinion, such as an opinion on 
medical causation, no matter how well intentioned.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Because the veteran has not been diagnosed with a disorder 
for which the applicable presumptions would apply, and 
because of the lack of evidence of a nexus between the 
claimed disorders and the veteran's service, these claims are 
not well grounded, that is plausible, and must be denied on 
this basis.  

In light of judicial guidance in McCartt v. West, 12 Vet. 
App. 164 (1999), the Court instructed that affording the 
presumption of exposure to Agent Orange in the Combee context 
is in error.  In view of the plain language of 38 U.S.C. 
§ 1116(a)(3) and 38 C.F.R. § 3.307(a)(6)(iii), the Court held 
that neither the statutory nor the regulatory presumption 
will satisfy the incurrence element of a well-grounded claim 
where the veteran has not developed a condition enumerated in 
either 38 U.S.C. § 1116(a) or 38 C.F.R. § 3.309(e).  (In 
other words, both service in the Republic of Vietnam during 
the designated time period and the establishment of one of 
the listed diseases is required in order to establish 
entitlement to the in-service presumption of exposure to an 
herbicide agent.)  Thus, if the other elements of a well-
grounded claim are found, it will be necessary to evaluate 
whether the appellant has submitted evidence of exposure to 
Agent Orange during service. 

Here, although there is no evidence that the appellant has 
developed an enumerated disease, the Board finds it 
unnecessary to reach the question as to whether the appellant 
has submitted adequate evidence of exposure to Agent Orange 
during service because the nexus well-grounded element is not 
satisfied.  See McCartt v. West, supra; see also 38 C.F.R. 
§§ 3.307 (6), 3.309 (e) and 3.309 (e), Note 2. 

In reaching this determination, the Board recognizes that 
this issue is being disposed of in a manner that differs from 
that used by the RO.  The Board has, therefore, considered 
whether the veteran has been given adequate notice to 
respond, and if not, whether he has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In light of 
his failure to meet his initial obligation in the 
adjudication process by not submitting adequate evidence and 
because the outcome would be the same whether the claim was 
treated as not well grounded or adjudicated on the merits, 
the Board concludes that he has not been prejudiced by this 
approach.  See Meyer v. Brown, 9 Vet. App. 425, 432 (1996); 
Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).  

Headaches

The Board finds that, apart from the reported association to 
herbicides, the veteran has presented a claim for headaches 
which is "well-grounded" or plausible within the meaning of 
38 U.S.C.A. § 5107(a).  The Board is also satisfied that the 
duty to assist mandated by 38 U.S.C.A. § 5107(a) has been 
fulfilled. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.304 (1998).

A veteran who had service during a period of war or during 
peacetime after December 31, 1946, is presumed in sound 
condition except for defects noted when examined and accepted 
for service.  Alternatively, clear and unmistakable evidence 
that the disability manifested in service existed before 
service will rebut the presumption.  38 U.S.C.A. §§ 1111, 
1137.

The veteran was afforded a fee basis VA examination in 
January 1997, principally to assess the presence of 
peripheral neuropathy.  In the context of that examination, 
complaints of headaches were also assessed.  The veteran 
provided history that headaches began in Vietnam.  
Diagnosis/assessment was that the headaches started during 
his tour in Vietnam.  The examiner opined that they might be 
service connected.  

The veteran's representative has emphasized that the 
veteran's service clinical records dated March 6, 1967 
reflect a complaint of headaches.  The representative also 
emphasized complaints of severe headaches reported on the 
veteran's discharge examination.

The Board additionally observes that a report was made by the 
veteran on the veteran's medical examination in November 1996 
prior to entrance into service that he suffered "frequent 
headaches secondary to concussion" suffered in an automobile 
accident some years previously.  The Board notes also that 
the only clinical record pertaining to complaints of 
headaches is but a single episode during service.  Also of 
significance, that single episode preceded the veteran's 
service in Vietnam.  The records reflect no subsequent 
complaints, treatment or diagnoses pertaining to headaches.  
The Board additionally observes that there is no indication 
that the examiner who performed the January 1997 examination 
reviewed the service medical records or relied on anything 
other than history as provided by the veteran.

With respect to the January 1997 fee basis examination, 
although an examiner can render a current diagnosis based on 
his or her examination of the veteran, it bears emphasis 
that, without a thorough review of the record, a diagnosis or 
medical opinion regarding etiology can be no better than the 
facts alleged by the veteran.  In effect, it is mere 
speculation.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993); see also Black v. Brown, 5 Vet. App. 177, 180 (1993).  
The probative value of diagnoses based on the appellant's 
history alone are no greater than the credibility of the 
history.  Swann at 233; Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

In this case the record is clearly at odds with the history 
provided by the veteran to the examiner.  Accordingly, the 
Board finds that that portion of the January 1997 diagnosis 
relating headaches to service in Vietnam lacks credibility, 
and is, therefore, of little probative value as to the issue 
of service connection.  See Hayes v. Brown, 5 Vet. App. 60, 
69 (1993); see also Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993)(an opinion based on an inaccurate factual premise has 
no probative value); see also Elkins v. Brown, 5 Vet. App. 
474 (1993) (rejecting the presumption of credibility of 
doctor statements on similar grounds).  Based on these facts, 
the January 1997 examiner's opinion cannot be accepted as 
competent evidence in support of the veteran's claim. 

Under the circumstances, the Board finds that the veteran's 
headaches preexisted his service and were defects noted when 
he was examined and accepted for service.  Notwithstanding, a 
preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a),(b).  The Court has held that temporary flare-ups 
during service of the symptoms of a disability, without 
overall worsening of the condition itself, do not constitute 
aggravation of the disability.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991).

Here, the single episode of headaches in March 1967 
constitutes no more than a flare-up and is inadequate to 
sustain a finding of any increase in severity of headaches 
during service.  Temporary or intermittent flare-ups during 
service of a preexisting injury are not considered 
aggravation of the injury unless the underlying condition, as 
contrasted to the symptoms, is worsened.  Id.; Verdon v. 
Brown, 8 Vet. App. 529, 536-7 (1996).  There is no indication 
in service medical records of worsening of headaches in 
service.  For the reasons previously stated, the veteran's 
lay opinions as to the headaches having had their origin in 
service are not entitled to any great weight.  See Espiritu, 
supra.  In conclusion, the preponderance of the evidence is 
against entitlement to service connection for headaches.  



ORDER

Entitlement to service connection for acute and subacute 
peripheral neuropathy is denied. 

Entitlement to service connection for headaches is denied. 

Entitlement to service connection for a lipoma/epidermal cyst 
on the neck is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

